Title: Thomas Jefferson to John Vaughan, 28 May 1819
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello May 28. 19.
          
          The season for procuring from Europe my annual supplies of books & wines being now come round, I desired my friend, mr Gibson of Richmond, to place in your hands 800.D. to be remitted to Paris. he replied to me that to get in Richmond a bill on Philadelphia was impossible, and that he had written on to you to request that you would draw on him for that sum. in some way I hope therefore the remittance is effected, and the object is that that sum being placed in Paris, 100.D. of it may be made payable to Messrs Debure freres, libraires á Paris; 250.D. to M. Cathalan Consul of the US. at Marseilles, and 450.D. to Thomas Appleton Consul of the US. at Leghorn; and that you would be so good as to give notice & authority to those persons to call for & recieve their respective sums. Mr Girard has hitherto been so good as to accomodate me with his bills, and in consequence I have slept soundly, knowing their solidity, and that I should not be disappointed of my wines & books. at present this is more desirable than ever; for who are we sure of in the present state of things? were we to pick up any body’s bill at market I could not but be all anxiety until I knew it was paid. this remittance too is such an atom in the millionary affairs of M. Girard, as to be insensible in them, while it will be most sensible in my little twopenny concerns. I hope therefore the continuance of his kindness will place me at ease on this, as on former occasions. and should the state of exchange be above par, I pray you to make the full remittance of 800.D. & the difference shall be replaced the moment it is made known to me. I inclose you letters to Debure, Cathalan & Appleton to accompany the draughts to be sent them; and I send duplicates viâ N. York. as soon as you will be able to send off the dispatches, you will oblige me by dropping me a line of information, as it is important that the articles should arrive on our coast before the blowing season commences, & it will be satisfactory to me to know the grounds of hope that they will come in time. your habitual kindness in this trouble annually given you forbids the additional teaze of apologising for it. I must be contented to feel the obligation without troubling you with repetitions of it. I salute you at all times with constant & affectionate friendship & respect.
          
            Th: Jefferson
          
        